 1   Aaron L. Agenbroad (State Bar No. 242613)
     aagenbraod@jonesday.com
 2   JONES DAY
     555 California Street, 26th Floor
 3   San Francisco, CA 94105
     Telephone:     (415) 626-3939
 4   Facsimile:     (415) 875-5700
 5   Matthew W. Lampe (admitted pro hac vice)
     mwlampe@jonesday.com
 6   Wendy C. Butler (admitted pro hac vice)
     wbutler@jonesday.com
 7   JONES DAY
     250 Vesey St.
 8   New York, NY 10281
     Telephone: (212) 326-3939
 9   Facsimile: (212) 755-7306
10   Attorneys for Defendants
11
     Alan B. Bayer (State Bar No. 216706)
12   alanbayer@aol.com
     BAYER LAW & MEDIATION
13   912 Cole Street, #238
     San Francisco, CA 94117
14   Telephone:    (415) 558-9960
     Facsimile:    (415) 558-9970
15
     Attorneys for Plaintiff May Moua
16

17                                    UNITED STATES DISTRICT COURT
18                                 NORTHERN DISTRICT OF CALIFORNIA
19   MAY MOUA, individually and on behalf of               Case No. C 10-01070 EJD
     other former and current employees, and
20   for the interest of the general public,               STIPULATION AND [PROPOSED]
21                                                         ORDER EXTENDING DEADLINE
                          Plaintiffs,                      FOR PRELIMINARY PRETRIAL
22           v.                                            CONFERENCE AND PRELIMINARY
                                                           PRETRIAL CONFERENCE
23   INTERNATIONAL BUSINESS                                STATEMENT
     MACHINES CORPORATION, a
24   California Business Entity, form unknown,
     JOSEPH KOENIG, an Individual,
25   VENKATASUBRAMANIAM IYER, an
     Individual, and DOES 1-199,
26
                          Defendants.
27

28
     Stipulation and Proposed Order Extending
     Deadline for Preliminary Pretrial Conference                           CASE No. C 10-01070 EJD
     and Preliminary Pretrial Conference Statement   -1-
 1           All parties to this action, though their duly authorized undersigned counsel, stipulate and

 2   request as follows:

 3           WHEREAS, in 2013, Defendants filed various motions, including motions for summary

 4   judgment as to Plaintiff’s PAGA claim on behalf of 16 of the 25 individuals (including herself)

 5   whom she sought to represent at that point (Docket Nos. 101-103, 109, 110, 122-124, 126-128,

 6   130, 131, 133-135) and a Motion for Partial Summary Judgment as to Plaintiff’s Claims in

 7   Counts 7-15 (Docket No. 263);

 8           WHEREAS, on August 30, 2013, the Court determined that the preliminary pretrial

 9   conference scheduled for September 6, 2013 was premature and entered an order vacating the

10   conference and noting that it would be rescheduled in the order resolving Defendants’ then

11   pending motions;

12           WHEREAS, the Court has now ruled on all of Defendants’ motions, narrowing the issues

13   that remain in the case;

14           WHEREAS, in its Order addressing Defendants’ Motion for Partial Summary Judgment

15   as to Plaintiff’s Claims in Counts 7-15 (Docket No. 263), the Court set a preliminary pretrial

16   conference for May 2, 2019 at 10:00 a.m. and directed the parties to file a joint preliminary

17   pretrial conference statement no later than April 22, 2019;

18           WHEREAS, after the Court issued this Order, counsel for the parties conferred and

19   discussed their mutual desire to explore resolving the remaining claims through mediation;

20           WHEREAS, counsel for the parties agree that delaying the preliminary pretrial conference

21   by approximately 90 days and extending the deadline to file the joint preliminary pretrial

22   conference statement will provide the parties an opportunity to explore the possibility of resolving

23   the remaining claims through mediation;

24           WHEREAS, the parties have not received a time modification in this case since June 6,

25   2013 (Docket No. 185);

26           WHEREAS, the parties agree to this extension in good faith and not to unduly delay the

27   progress of this case;

28           WHEREAS, there is no current case schedule that will be affected by this extension.
     Stipulation and Proposed Order Extending
     Deadline for Preliminary Pretrial Conference                               CASE No. C 10-01070 EJD
     and Preliminary Pretrial Conference Statement   -2-
 1           IT IS HEREBY STIPULATED by and between the parties, through their respective

 2   counsel:

 3           1.       The preliminary pretrial conference, currently scheduled for May 2, 2019 at 10:00

 4   a.m. is adjourned until August 1, 2019 at 10:00 a.m.

 5           2.       The deadline for filing the joint preliminary pretrial conference statement shall be

 6   July 22, 2019.

 7           IT IS SO STIPULATED.

 8           I hereby attest that I have on file all holograph signatures for any signatures indicated by a

 9   “conformed” signature (/S/) within this e-filed document.

10

11

12

13   Dated: April 18, 2019                                Dated: April 18, 2019

14
     By: /s/ Matthew W. Lampe                 ________    By:/s/ Alan B. Bayer                  ___
15      Matthew W. Lampe                                     Alan B. Bayer
        JONES DAY                                            BAYER LAW & MEDIATION
16      250 Vesey Street                                     912 Cole Street, #238
        New York, New York 10281                             San Francisco, CA 94117
17      Telephone: 212-326-3939                              Telephone: 415-558-9960
        Facsimile: 212-755-7306                              Facsimile: 415-558-9970
18      Attorneys for Defendants                             Attorneys for Plaintiff
19
         PURSUANT TO STIPULATION, IT IS
20       SO ORDERED:
21       Date:      April 19, 2019
                   __________________
22                                                             _______________________________
                                                               EDWARD DAVILA
23                                                             UNITED STATES DISTRICT JUDGE
24

25

26

27

28
     Stipulation and Proposed Order Extending
     Deadline for Preliminary Pretrial Conference                                 CASE No. C 10-01070 EJD
     and Preliminary Pretrial Conference Statement       -3-
